internal_revenue_service number release date index number -------------------------------- ------------------- ---------------------------------- ------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl b04 plr-147439-08 date date legend target -------------------- --------------------------- ------------------------ foreign acquirer subsidiary country a industry x exchange exchange date date xx yy ------------------------------ -------------------------------------- ------------------------ --------------------------------------- --------------------------- ----------- -------------------------------- ----------------------------------- ------------------------------------ ---------------------- ----------------------- ---------------- ---------------- plr-147439-08 dear -------------------- this is in reply to your letter dated date in which you request a ruling under sec_1_367_a_-3 that the indirect transfer of stock by u s persons in a domestic_corporation target under sec_1_367_a_-3 in connection with a statutory merger described in sec_368 and sec_368 the merger will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 the code additional information was provided in a letter dated date the rulings are based on information and representations submitted by the taxpayers the information and representations are accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of this request it is subject_to verification upon examination facts target is a domestic_corporation it is engaged in industry x and is publicly traded on exchange foreign acquirer is a country a entity that is represented to be a corporation for u s federal_income_tax purposes foreign acquirer is also engaged in industry x and is publicly traded on exchange on date foreign acquirer and target agreed on the merger whereby target will merge with and into subsidiary a wholly owned domestic subsidiary of foreign acquirer with subsidiary surviving in a transaction represented to be a reorganization described in sec_368 and sec_368 of the code shareholders of target will receive stock of foreign acquirer and or cash in exchange for their interests in target law and analysis when a u_s_person transfers appreciated_property to a foreign_corporation and that transfer is in connection with an exchange described in sec_354 or sec_356 the transfer will generally be treated as a taxable_exchange under sec_367 if the appreciated_property consists of stock sec_1_367_a_-3 applies under that section a transfer of appreciated stock of a domestic_corporation by a u_s_person to a foreign_corporation constitutes a taxable_exchange unless one of the exceptions in sec_1_367_a_-3 applies certain reorganizations under sec_368 and sec_368 trigger the application of sec_367 sec_1_367_a_-3 these types of mergers consist of a sec_361 transfer of property followed by an exchange of stock under sec_354 or sec_356 the exchange of stock takes place between the target plr-147439-08 corporation and its shareholders when however the target_corporation is domestic and the corporation that controls the acquiring_corporation is foreign the reorganization is recast for the purposes of applying sec_367 sec_1_367_a_-3 instead of being treated as a sec_361 transfer followed by a sec_354 or sec_356 exchange the reorganization falls under the indirect stock transfer rules of sec_1_367_a_-3 sec_1_367_a_-3 there the u s persons that are shareholders in the_domestic_corporation are treated as having made an indirect transfer of the stock in the_domestic_corporation to a foreign_corporation as a result unless the requirements of sec_1_367_a_-3 are satisfied the indirect transfer of appreciated stock constitutes a taxable_exchange under sec_367 to the extent that the exchange would otherwise have qualified for non-recognition treatment under sec_354 or sec_356 among the requirements of sec_1_367_a_-3 is the requirement that the u s target company must satisfy the reporting requirements of sec_1 a - c sec_1_367_a_-3 target represents that it will satisfy the reporting requirements of sec_1_367_a_-3 the other requirements are as follows a u s persons transferring u s target stock must receive in the aggregate percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code sec_1_367_a_-3 for purposes of this test options and interests similar to options are treated as exercised and thus counted as stock for purposes of determining whether the 50-percent threshold is exceeded if a principal purpose of the issuance or acquisition of the options or similar interests was the avoidance of the general_rule under sec_367 target and foreign acquirer represent that pursuant to the merger the u s shareholders of target will receive percent or less of the total voting power and value of foreign acquirer b u s persons who are officers or directors of the u s target_corporation or who are percent shareholders by vote or value of the u s target_corporation must own in the aggregate immediately_after_the_transfer percent or less of each of the total voting power and the total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 as modified by the rules of sec_958 sec_1_367_a_-3 target and foreign acquirer represent that u s persons who are officers directors or percent target shareholders will own in the aggregate actually or constructively percent or less of each of the total voting power and total value of all shares of foreign acquirer outstanding immediately after the merger plr-147439-08 an additional requirement of sec_1_367_a_-3 is that each u s transferor who is a percent shareholder of the transferee foreign_corporation immediately_after_the_exchange must enter into a five- year gain_recognition_agreement as provided in sec_1_367_a_-8 sec_1_367_a_-3 foreign acquirer and target expect that no u s transferor will be a percent shareholder of foreign acquirer immediately_after_the_exchange and thus believe that sec_1_367_a_-3 will be satisfied c among the remaining requirements of sec_1_367_a_-3 is that the active trade_or_business test of sec_1_367_a_-3 must be satisfied the active trade_or_business test itself has three requirements the first requirement is that the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock sec_1_367_a_-3 foreign acquirer represents that through its qualified subsidiaries it has been continuously engaged in the active_conduct_of_a_trade_or_business within the meaning of sec_1_367_a_-3 for the entire 36-month period preceding the merger the second requirement of the active trade_or_business test is that at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue the active trade_or_business outside the u s sec_1_367_a_-3 foreign acquirer represents that neither foreign acquirer nor its operating subsidiaries will have an intention to substantially dispose or discontinue foreign acquirer’s active trade_or_business outside of the u s carried on through its qualified subsidiaries the third requirement of the active trade_or_business test is that the substantiality test of sec_1_367_a_-3 be satisfied under the substantiality test the fair_market_value of the transferee foreign_corporation must equal or exceed the fair_market_value of the u s target_corporation at the time of the transfer sec_1 a - c iii a foreign acquirer and target have submitted representations and information showing that foreign acquirer’s market capitalization exceeded target’s at the time foreign acquirer and target agreed on the merger and had exceeded target’s for a significant amount of time prior thereto on date foreign acquirer’s market capitalization exceeded that of target’s by xx by date foreign acquirer’s market capitalization only exceeded target’s by yy it is unclear whether the market capitalization of foreign acquirer will exceed that of target on the date of transfer for purposes of the substantiality test the fair_market_value of the transferee foreign_corporation must be reduced by the value of certain prohibited_assets treas reg plr-147439-08 a -3 c iii b specifically the fair_market_value of the transferee foreign_corporation must be reduced by the amount of any asset that it acquired outside the ordinary course of business during the thirty-six month period preceding the exchange to the extent that the asset produces or is held for the production of passive_income at the time of the exchange or the asset was acquired for the principal purpose of satisfying the substantiality test sec_1_367_a_-3 the value of the transferee foreign_corporation is further reduced by the value of any assets that it received within the thirty-six month period preceding the exchange if those assets were owned by the u s target company or an affiliate sec_1 a - c iii b after these adjustments if the fair_market_value of the transferee foreign_corporation continues to equal or exceed the fair_market_value of the u s target then generally the substantiality test will be satisfied sec_1 a - c iii a foreign acquirer represents that it has not acquired any assets owned by target during the 36-month period preceding the exchange and that it has not acquired any assets outside the ordinary course of foreign acquirer’s business within the month period preceding the exchange that are held for the production of passive_income for the principal purpose of satisfying the substantiality test of sec_1 a - c iii under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit a taxpayer to qualify for an exception to sec_367 if a taxpayer is unable to satisfy all of the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 conclusion based solely on the information submitted and on the representations set forth above we rule as follows the indirect transfer of target shares by u s persons in exchange for cash and shares of foreign acquirer will qualify for an exception to the general_rule of sec_367 sec_1_367_a_-3 and sec_1_367_a_-3 any u_s_person transferring target shares who is a percent transferee shareholder as defined in sec_1_367_a_-3 will qualify for the exception to sec_367 only upon entering into a five-year gain_recognition_agreement pursuant to sec_1_367_a_-8 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether the merger will qualify as a reorganization within the meaning of sec_368 and sec_368 of the code in addition no opinion is expressed as to whether the parties have satisfied the plr-147439-08 reporting requirements of u s persons exchanging stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely ________________ charles p besecky branch chief associate chief_counsel international branch cc
